Name: Commission Implementing Decision (EU) 2017/2379 of 18 December 2017 on recognition of the report of Canada including typical greenhouse gas emissions from cultivation of agricultural raw materials pursuant to Directive 2009/28/EC of the European Parliament and of the Council (notified under document C(2017) 8801)
 Type: Decision_IMPL
 Subject Matter: America;  environmental policy;  deterioration of the environment;  agricultural activity;  plant product;  documentation
 Date Published: 2017-12-19

 19.12.2017 EN Official Journal of the European Union L 337/86 COMMISSION IMPLEMENTING DECISION (EU) 2017/2379 of 18 December 2017 on recognition of the report of Canada including typical greenhouse gas emissions from cultivation of agricultural raw materials pursuant to Directive 2009/28/EC of the European Parliament and of the Council (notified under document C(2017) 8801) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Directive 2009/28/EC of the European Parliament and of the Council of 23 April 2009 on the promotion of the use of energy from renewable sources and amending and subsequently repealing Directives 2001/77/EC and 2003/30/EC (1), and in particular Article 19(4) thereof, Whereas: (1) On 14 March 2016, Canada submitted a report presenting the results of calculations of greenhouse gas emissions from the cultivation of canola for regions of Canada similar to the NUTS2 regions in the EU. (2) After examination of the report submitted by Canada, the Commission considers that it complies with the conditions set out in Directive 2009/28/EC to allow a third country to use typical values for a smaller geographical area (Canadian regions) than that used in the calculation of the default values: the data of this report refer to emissions from cultivation of agricultural raw materials (canola oilseed); the typical greenhouse gas emissions from the cultivation of canola oilseed can be expected to be lower than or equal to the emissions that were assumed in the calculation of the relevant default values; and these typical greenhouse gas emissions have been reported to the Commission. (3) The measures provided for in this Decision are in accordance with the opinion of the Committee on the Sustainability of Biofuels and Bioliquids. HAS ADOPTED THIS DECISION: Article 1 The Commission considers that the report submitted for recognition by Canada on 14 March 2016 contains accurate data for measuring the greenhouse gas emissions associated with the cultivation of canola oilseed produced in the Canadian regions as NUTS 2 equivalent regions for the purposes of Article 17(2) of Directive 2009/28/EC. A summary of the data contained in the report is set out in the Annex. Article 2 This Decision is valid for a period of 5 years. If the content or circumstances of the report, as submitted for recognition to the Commission on 14 March 2016, change in a way that might affect the conditions required for the recognition made in Article 1, such changes shall be notified to the Commission without delay. The Commission shall assess the notified changes with a view to establishing whether the report is still providing accurate data. Article 3 The Commission may repeal this Decision if it has been clearly demonstrated that the report does not contain any longer accurate data for the purposes of measuring the greenhouse gas emissions associated with the cultivation of canola oilseed produced in Canada. Article 4 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 18 December 2017. For the Commission The President Jean-Claude JUNCKER (1) OJ L 140, 5.6.2009, p. 16. ANNEX GHG emissions arising from canola cultivation in Canadian regions Single emissions (kg CO2eq/dry-ton) Total emissions Region Seeding Fertilizer production N2O field emissions Pesticide production Field operations (kg CO2eq/dry-ton) Kg CO2eq/MJ FAME RU 23 2,4 262,5 523,5 4,2 73,1 865,7 33 RU 24 2,2 266,5 510,6 3,7 64,9 847,9 33 RU 28 2,5 212,8 499,5 3,8 71,4 790,0 30 RU 29 2,5 203,1 319,4 3,6 63,4 592,0 23 RU 30 2,2 190,2 206,5 2,8 55,1 456,8 18 RU 34 2,2 170,4 421,2 3,3 57,7 654,8 25 RU 35 1,9 154,2 338,4 2,6 54,9 552,0 21 RU 37 2,1 166,6 198,2 2,8 58,3 428,0 16 Note: A RU is the smallest spatial unit at which activity data from the different sources (Such as AAFC -Agriculture and AgriFood - Canada, Canadian Government and Canadian Forest Service) can be harmonized. RUs are AAFC Reporting Zones subdivided by provincial boundaries. A RU is therefore within a single Province. The RUs in Canada fulfil the administrative and population requirements of the NUTS 2 concept.